Exhibit 10.1

 

WARRANT SOLICITATION AGREEMENT

 

THIS WARRANT SOLICITATION AGREEMENT (“Agreement”) is dated as of April 14, 2004,
by and between Action Products International, Inc. (the “Company”) and
Corpfin.com, Inc. (“Broker”).

 

RECITALS

 

WHEREAS, the Company desires to retain Broker to act as a nonexclusive Warrant
Solicitation Agent in connection with the solicitation of the exercise of the
Company’s publicly traded warrants; and

 

WHEREAS, as of July 31, 2003, the Company had outstanding 3,272,092 redeemable
common stock purchase warrants (the “Public Warrants”) issued pursuant to that
Warrant Agreement by and between the Company and Registrar and Transfer Company
dated June 12, 2003 (the “Warrant Agreement”); and

 

WHEREAS, each Public Warrant entitles the holder to purchase one share of the
Company’s Common Stock for $2.00 per share; and

 

WHEREAS, the Company desires Broker to act on behalf of the Company, and Broker
is willing to do so in connection with the exercise of the Public Warrants;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

 

1. Appointment of the Solicitation Agent. The Company hereby appoints Broker to
act as a nonexclusive Solicitation Agent for the Company in connection with the
exercise of the Public Warrants and Broker hereby accepts such appointment. The
Broker shall, consistent with its obligations under applicable laws and the
rules and regulations of the National Association of Securities Dealers
(“NASD”), use its reasonable best efforts to maximize the number of Public
Warrants which are exercised, including appropriate communications with the
record owners and beneficial owners of the Public Warrants, as well as with said
owners’ brokers, agents or other representatives.

 

2. Warrant Solicitation Fee.

 

(a) Amount of Solicitation Fee. The Company shall pay Broker a fee consisting of
a cash payment equal to ten percent (10%) of the total proceeds received from
the exercise of those Public Warrants for whom Broker was properly designated as
the soliciting broker on the Exercise Form of the Warrant Certificate evidencing
the Public Warrants exercised (the “Solicitation Fee”).

 

(b) Conditions to Payment of Solicitation Fee. The Company shall only be
obligated to pay the Solicitation Fee to Broker if all of the following
conditions are met: (i) the exercise of the Public Warrants are in accordance
with the Warrant Agreement, (ii) the actions of Broker in soliciting the
exercise of the Public Warrants have been consistent with applicable federal and
state securities laws, the guidelines of the NASD and applicable SEC rules and
regulations, including Regulation M; and (iii) disclosure of the Company’s
compensation arrangement with Broker is made by the Broker in documents provided
to the holders of the Public Warrants.



--------------------------------------------------------------------------------

(c) Timing of Payment of Solicitation Fee. Within fifteen (15) days after the
end of each month, the Company will deliver a notice to Broker setting forth the
number of Public Warrant certificates which have been properly completed for
exercise by holders of the Public Warrants for which Broker has solicited in
accordance with this Agreement and the Warrant Agreement, together with payment
of the Solicitation Fee with respect to the Public Warrants so exercised and any
documentation requested by Broker.

 

(d) Entire Solicitation Fee. The amounts to be paid to Broker under Section 2(a)
above represent the entire amount payable by the Company to Broker, its agents,
brokers or representatives in connection with the services described under
Section 1 of this Agreement and shall also include any amounts which are
adjudicated to be owed to any third parties as a result of Broker’s commitments
to such third parties.

 

(e) Broker shall be responsible for compliance with applicable state securities
and “blue sky” laws in connection with the solicitation of the Public Warrants.
Broker shall notify the Company of the states of residence of holders of the
Public Warrants in which Broker intends to solicit the exercise of the Public
Warrants.

 

3. Representations and Warranties of the Company. The Company represents and
warrants as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement constitutes the legal, valid
and binding agreement and obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally, including, without limitation laws regarding fraudulent or
preferential transfers, or by the principles governing the availability of
equitable remedies.

 

(b) The Company’s Registration Statement (“Registration Statement”) on Form S-3
(File No. 333-106713), registering the sale of the shares of Common Stock
issuable upon exercise of the Public Warrants (the “Warrant Shares”), was
declared effective by the Securities and Exchange Commission (the “Commission”)
on July 31, 2003. The Commission has not issued any orders preventing or
suspending the use of the Prospectus contained in the Registration Statement and
the Prospectus (as modified or supplemented by information incorporated by
reference into such Prospectus) as well as the Company’s other public filings
(the “SEC filings”) conforms, and during the effectiveness of this Agreement
will conform, in all material respects with the requirements of the Securities
Act of 1933, as amended (the “Securities Act”) and the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”) and do not, and during the
effectiveness of this Agreement will not, include any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(c) The Warrant Shares have been duly authorized, have been duly reserved for
issuance and upon exercise of the Public Warrants and payment to the Company of
the exercise price therefor, the Warrant Shares will be validly issued, fully
paid and non-assessable.

 

2



--------------------------------------------------------------------------------

(d) Neither the execution and delivery of this Agreement by the Company nor the
consummation of the transactions contemplated hereby will (i) conflict with or
result in any breach of any provision of the Articles of Incorporation or Bylaws
of the Company, each as amended to date; (ii) require any consent, approval,
authorization or permit from, or filing with or notification to, any United
States or foreign governmental or regulatory authority or other third party,
except for any such consents, approvals, authorizations, permits, filings or
notifications, the absence of which would not have a material adverse effect on
the Company or the Public Warrants; (iii) result in a breach of the terms,
conditions or provisions of, constitute a default (or an event which, upon
notice or lapse of time or both, would constitute a default) under or cause,
permit or give rise to any right of termination, cancellation or acceleration
under any of the terms, conditions or provisions of any material agreement or
other material instrument or obligation to which the Company is a party or by
which the Company is bound; or (iv) conflict with or result in a violation of
any provision of (A) any statute, rule, regulation or ordinance which conflict
or violation might have a material adverse impact on the Company or the Public
Warrants, or (B) any material order, writ, injunction, judgment, award, decree,
permit or license applicable to the Company or any of the Company’s properties
or assets.

 

4. Representations and Warranties of Broker. Broker represents and warrants as
follows:

 

(a) Broker is a corporation or other entity duly organized, validly existing and
in good standing under the laws of the state of its organization or
incorporation and has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All
proceedings on the part of Broker necessary to authorize this Agreement and the
transactions contemplated hereby have been duly and validly taken. This
Agreement has been duly and validly authorized, executed and delivered by
Broker, constitutes the legal, valid and binding agreement and obligation of
Broker, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors’ rights generally, including, without
limitation laws regarding fraudulent or preferential transfers, or by the
principles governing the availability of equitable remedies.

 

(b) Neither the execution and delivery of this Agreement by Broker nor the
consummation of the transactions contemplated hereby will (i) conflict with or
result in any breach of any provision of the governing instruments of Broker,
each as amended to date; (ii) require any consent, approval, authorization or
permit from, or filing with or notification to, any United States or foreign
governmental or regulatory authority or other third party, including the
Securities and Exchange Commission, and the National Association of Securities
Dealers by Broker; (iii) result in a breach of the terms, conditions or
provisions of, constitute a default (or an event which, upon notice or lapse of
time or both, would constitute a default) under or cause, permit or give rise to
any right of termination, cancellation or acceleration under any of the terms,
conditions or provisions of any material agreement or other material instrument
or obligation to which Broker is a party or by which Broker is bound; or (iv)
conflict with or result in a violation of any provision of (A) any statute,
rule, regulation or ordinance which conflict or violation might have a material
adverse impact on Broker, including the Rules of the National Association of
Securities Dealers and the Rules and Regulations of the Commission or (B) any
material order, writ, injunction, judgment, award, decree, permit or license
applicable to Broker or any of Broker’s properties or assets.

 

(c) Broker is familiar with the terms of the Warrant Agreement.

 

3



--------------------------------------------------------------------------------

5. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless Broker and each person who
controls Broker within the meaning of Section 15 of the Securities Act from and
against any and all losses, claims, damages or liabilities, joint or several, to
which such indemnified parties or any of them may become subject under the
Securities Act, the Exchange Act, or the common law or otherwise, and the
Company agrees to reimburse Broker and controlling person for any legal or other
expenses incurred by the respective indemnified parties in connection with
defending against such losses, claims or liabilities or in connection with any
investigation or inquiry of, or other proceeding which may be brought against,
the respective indemnified parties, in each case arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (including the Prospectus as part thereof) or any
post-effective amendment thereto, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the indemnity
agreements of the Company contained in this paragraph (a) shall not apply to any
such losses, claims, damages, liabilities or expenses if such statement or
omission was made in reliance upon and in conformity with information furnished
to the Company by or on behalf of Broker.

 

(b) Broker agrees to indemnify and hold harmless the Company, each of its
officers and directors, and each person who controls the Company within the
meaning of Section 15 of the Securities Act, from and against any and all
losses, claims, damages or liabilities, joint or several, to which such
indemnified parties or any of them may become subject under the Securities Act,
the Exchange Act, or the common law or otherwise and to reimburse each of them
for any legal or other expenses incurred by the respective indemnified parties
in connection with defending against any such losses, claims, damages or
liabilities or in connection with any investigation of inquiry of, or other
proceeding which may be brought against, the respective indemnified parties, in
each case arising out of or based upon any untrue statement or alleged untrue
statement of a material fact or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, if such statement or omission was made by or
on behalf of Broker other than as provided in the Registration Statement and
Prospectus.

 

(c) Each party indemnified under the provision of paragraphs (a) and (b) of this
Section 5 agrees that, upon its receipt of written notification of the
commencement of any investigation or inquiry of, or proceeding against, it in
respect of which indemnity may be sought on account of any indemnity agreement
contained in such paragraphs, it will promptly give written notice (the
“Notice”) of such notification to the party or parties from whom indemnification
may be sought hereunder. No indemnification provided for in such paragraphs
shall be available to any party who shall fail so to give the Notice if the
party to whom such Notice was not given was unaware of the action, suit,
investigation, inquiry or proceeding to which the Notice would have related and
was prejudiced by the failure to give the Notice. Any indemnifying party shall
be entitled at its own expense to participate in the defense of any action, suit
or proceeding against, or investigation or inquiry of, an indemnified party. Any
indemnifying party shall be entitled, if it so elects within a reasonable amount
of time after receipt of the Notice by giving written notice (herein called the
Notice of Defense) to the indemnified party, to assume (alone or in conjunction
with any other indemnifying party or parties) the entire defense of such action,
suit, investigation, inquiry or proceeding, in which event such defense shall be
conducted, at the expense of the indemnifying party or parties, by counsel
chosen by such indemnifying party or parties reasonably satisfactory to the
indemnified party or parties; provided, however, that (i) if the indemnified
party or parties reasonably determine that there may be a conflict between the
positions of the indemnifying party or parties and of the indemnified party or
parties in

 

4



--------------------------------------------------------------------------------

conducting the defense of such action, suit, investigation, inquiry or
proceeding or that there may be legal defenses available to such indemnified
party or parties different from or in addition to those available to the
indemnifying party or parties, then counsel for the indemnified party or parties
shall be entitled to conduct the defense to the extent reasonably determined by
such counsel to be necessary to protect the interests of the indemnified party
or parties and (ii) in any event, the indemnified party or parties shall be
entitled to have counsel chosen by such indemnified party or parties participate
in, but not conduct, the defense. If, within a reasonable time after receipt of
the Notice, an indemnifying party gives a Notice of Defense and the counsel
chosen by the indemnifying party or parties is reasonably satisfactory to the
indemnified party or parties, the indemnifying party or parties will not be
liable under paragraphs (a) and (b) of this Section 5 for any legal or other
expenses subsequently incurred by the indemnified party or parties in connection
with the defense of the action, suit, investigation, inquiry or proceeding,
except that (A) the indemnifying party or parties shall bear the legal and other
expenses incurred in connection with the conduct of the defense as referred to
in clause (i) of the proviso to the preceding sentence and (B) the indemnifying
party or parties shall bear such other expenses as it or they have authorized to
be incurred by the indemnified party or parties. If, within a reasonable time
after receipt of the Notice, no Notice of Defense has been given, the
indemnifying party or parties shall be responsible for any legal or other
expenses incurred by the indemnified party or parties in connection with the
defense of the action, suit, investigation, inquiry or proceeding.

 

(d) No indemnifying party will, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not such indemnified
party or any person who controls such indemnified party within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act is a party to
such claim, action, suit or proceeding) unless such settlement, compromise or
consent includes an unconditional release of such indemnified party and each
controlling person from all liability arising out of such claim, action, suit or
proceeding.

 

6. Termination. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be terminated by the Company at any time and for any reason
effective the close of the Company’s next business day after delivery of written
notice of termination to Broker in accordance with Section 7(e) herein. If this
Agreement is terminated pursuant to this Section 6, this Agreement shall
thereafter have no effect except for (i) the Company’s obligation to pay the
Solicitation Fee for exercises of Public Warrants prior to the effectiveness of
said termination and (ii) both parties’ indemnification obligations under
Section 5 above, all of which shall survive the termination of this Agreement.

 

7. Miscellaneous.

 

(a) Survival of Representations and Warranties. The parties’ respective
representations and warranties contained in this Agreement shall survive until
three years after the termination of this Agreement at which time they shall
expire and be deemed terminated and thereafter neither party may claim any
damage for breach thereof.

 

(b) Amendment and Waiver. Any term or provision of this Agreement may be waived
at any time by the party which is entitled to the benefits thereof, but only in
a writing signed by such party, and this Agreement may be amended or
supplemented at any time, but only by written agreement of the Company and
Broker. Any such waiver with respect to a failure to observe any such provision
shall not operate as a waiver of any subsequent failure to observe such
provision unless otherwise expressly provided in such waiver.

 

5



--------------------------------------------------------------------------------

(c) Expenses. Except as otherwise provided in this Agreement, the Company and
Broker shall pay their respective fees, commissions, costs, and other expenses,
separately incurred in connection with the preparation and execution of this
Agreement and the consummation of the transactions contemplated hereby.

 

(d) Entire Agreement. This Agreement contains the entire agreement between the
Company and Broker with respect to the solicitation of the exercise of the
Public Warrants and the related transactions and supersedes all prior
arrangements or understandings with respect thereto.

 

(e) Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein shall be validly given, made or served, if in
writing and delivered personally or sent by fax (except for legal process) or
certified mail, postage prepaid, to:

 

Company:

   Action Products International, Inc.      390 N. Orange Avenue, Suite 2185  
   Orlando, FL 32801      Attn: Warren Kaplan, Chairperson of the Board      Fax
No: (419) 781-3805      With copies to:      James G. Smith, Esq.      Tarter
Krinsky & Drogin LLP      470 Park Avenue South, 14th Floor      New York, NY
10016      Fax No: (212) 481-9062

Broker:

   Corpfin.com, Inc.      555 North Point Centre East, 4th Floor     
Alpharetta, GA 30022      Attn: John C. Canouse      Fax No: 678-366-4424

 

or to such other address or fax number as any party hereto may, from time to
time, designate in a written notice given in a like manner. Notice given by fax
shall be deemed delivered on the day the sender receives confirmation that such
notice was received at the fax number of the addressee, provided that if the
faxed notice is transmitted by the sender after 5:00 p.m. (Eastern time), it
shall be deemed to have been delivered the following day. Notice given by mail
as set out above shall be deemed delivered three calendar days after the date
the same is postmarked.

 

(f) Assignment. Except as provided in the following sentence, this Agreement may
not be assigned, by operation of law or otherwise, and any attempt to do so
shall be void. This Agreement shall be binding upon and inure to the benefit of
successors and assigns of the parties hereto.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts of laws.

 

6



--------------------------------------------------------------------------------

(h) Arbitration. The parties agree that any controversy, claim or dispute
arising out of or relating to this Agreement shall be settled by arbitration
before a single arbitrator to be in the City of New York, State of New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the Arbitrator’s award in
any court having jurisdiction, and the parties consent to the jurisdiction of
the courts of New York for this purpose.

 

(i) Construction of Agreement. Each of the parties hereto acknowledges and
agrees that no provision in this Agreement is to be interpreted for or against
any party because that party or that party’s legal representative drafted the
provision.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

ACTION PRODUCTS INTERNATIONAL, INC.

By:

 

/s/ WARREN KAPLAN

--------------------------------------------------------------------------------

Name:

  Warren Kaplan

Title:

  Chairperson of the Board

Corpfin.com, Inc.

By:

 

/s/ JOHN C. CANOUSE

--------------------------------------------------------------------------------

Name:

  John C. Canouse

Title:

  CEO

 

8